Citation Nr: 0604663	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for unexplained swelling of 
both hands and feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Unexplained swelling of the hands and feet did not begin 
as a consequence of active service.


CONCLUSION OF LAW

Unexplained swelling of the hands and feet was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 U.S.C.A. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in May 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence the veteran 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran an initial VCAA notice in May 2003, prior to the 
September 2003 AOJ decision on appeal.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him a physical examination, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran alleges that chronic, unexplained swelling of his 
hands and feet began in 1991, during his period of active 
service.  He avers that he sought treatment for that initial 
manifestation of swelling of his left hand, which physicians 
attributed to a spider bite despite their inability to locate 
a bite mark.  After that incident, the veteran alleges that 
he reported to sick call on six occasions because of similar 
swelling in his hands and feet.

The veteran avers that, after his discharge from service, he 
regularly sought treatment for swollen hands and feet.  He 
maintains that physicians attributed swelling to various 
different injuries, but never identified a specific cause of 
the recurring condition.  He avers that the swelling has 
grown progressively worse and is currently manifest by week-
long periods of swelling and pain in all four of his 
extremities.  

The veteran opines that swelling is the result of various in-
service causes:  first, he alleges that he was potentially 
exposed to Agent Orange and other secret test chemicals while 
he was in Korea; second, he avers that he was not properly 
immunized before he arrived in Korea; and third, he maintains 
that, based on a physician's opinion that there was evidence 
of deterioration of the veteran's bones, exposure to aviation 
fuel in service resulted in bone deterioration and resultant 
swelling of his hands and feet.  

The veteran's service medical records contain no indication 
that the veteran complained of or was treated for swelling of 
his extremities.  During his September 1992 separation 
examination, the veteran indicated that he had a history of 
edema of his left foot and swollen or painful hand and foot 
joints.  

Treatment records from a VA medical center show that, in May 
1993, the veteran complained that his hands and feet had been 
swollen since his period of service in Korea eighteen months 
before the examination.  Physicians did not find gross edema 
of the veteran's extremities.  The veteran did not seek 
additional treatment for swelling until September 1998, when 
he complained of swelling of his hands and feet.  Physicians 
speculated that he was experiencing a gout attack.  In 
October 1998, physicians attributed swelling to gouty 
arthritis.  In May 1999, the veteran complained of painful 
swelling over his right wrist, and physicians treated the 
veteran for gout.  There is no record indicating that a 
physician noted deterioration of bones in the veteran's hands 
and feet.

In February 2004, VA ordered a medical examination of the 
veteran to assess the nature of any potential hands and feet 
disability.  The examiner found no evidence that the veteran 
had a disability caused by service-related gout.  The 
veteran's service medical records contained no indication 
that the veteran was treated for gout during service, and 
uric acid tests performed shortly before the VA examination 
were within normal limits.  The examiner noted evidence of 
bilateral hallux valgus, but opined that the condition was 
more than likely congential.  The examiner observed that 
there was no evidence that the veteran was treated for that 
condition during service.  The examiner also noted x-ray 
evidence of mild degenerative changes bilaterally in the 
veteran's radial carpal joints, and opined that the changes 
could be related to gouty arthritis; however, the examiner 
stated that the medical documentation of that condition was 
unclear and was undermined by negative uric acid sampling.  
The examiner found no evidence of degenerative changes of the 
veteran's feet or loss of range of motion in the veteran's 
hands and fingers. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Mere congenital or 
developmental defects are not diseases or injuries for 
disability compensation purposes.  See 38 C.F.R. § 4.9.  

To show a chronic disease in service, there must be evidence 
of a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  See 38 C.F.R. § 3.303(b).  If there is no evidence 
of a chronic condition during service or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Medical evidence must 
verify that the symptomatology relates to a current 
condition.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

The evidence of record fails to demonstrate that the veteran 
has a disability that was incurred in or aggravated by 
military service.  There is no evidence that the veteran was 
treated for chronic swelling of his extremities during his 
period of active service.  During his separation examination, 
the veteran alluded to a history of swollen hands and feet, 
and in 1993, the veteran told physicians that he experienced 
regular swelling of his extremities after his assignment to 
Korea; however, physicians did not address the potential 
cause of the complaints or indicate that swelling might be 
associated with service.  No medical opinion or medical 
evidence relates swelling to the veteran's period of active 
service, his potential exposure to fuels and chemicals, or 
his alleged delay in proper immunizations.  In February 2004, 
a VA examiner found no evidence of a current disability 
related to service.  

Additionally, there is no medical evidence that ongoing 
symptomatology is related to a current service-connected 
disability.  The veteran intermittently complained of swollen 
hands and feet after his discharge from service (in 1993, 
1998, and 2004), but no physician suggested that those 
symptoms were manifestations of a disability that began 
during the veteran's period of active service.  In fact, the 
veteran stated that physicians attributed each period of 
swelling to a different potential injury.  Therefore, there 
is no evidence of a relationship between the veteran's 
swelling and his period of active service, and service 
connection for unexplained swelling of the veteran's hands 
and feet is denied.


ORDER

Service connection for unexplained swelling of the hands and 
feet is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


